DETAILED ACTION
	This is the first office action in response to U.S. application 16/065,529. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Page 11 of the specification describes Fig. 1 showing a diagrammatic course of the procedure; however, no drawings were filed with this application. Therefore, the method as described on pages 11-12 of the disclosed specification must be shown or the feature(s) canceled from the claim(s). Examiner suggests filing a drawing depicting the flow chart of the method as described on pages 11-12. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because abstract has more than 150 words and contains extensive details of the method of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Examiner suggests putting the claimed grouping of elements, with where n = 1, 2, …, N, m = 1, 2, …, M, N = 1 , 2, …, M = 1, 2, … from claim 1 as an example, either in parentheses or restating the claim by changing, for example, actuators AKTn to at least one actuator. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 cites the limitation wherein predefined information and/or automatically predictable control information             
                
                    
                        S
                    
                    
                        
                            
                                F
                                i
                                ,
                                G
                            
                            
                                K
                            
                            
                                B
                            
                        
                    
                
                (
                t
                )
            
         for the actuator AKTk are produced for each of the error categories             
                
                    
                        F
                    
                    
                        
                            
                                i
                                ,
                                G
                            
                            
                                K
                            
                            
                                B
                            
                        
                    
                
                
                    
                        (
                        ∆
                    
                    
                        
                            
                                G
                            
                            
                                K
                            
                            
                                B
                            
                        
                    
                
                (
                t
                )
                )
            
        ; and controlling the actuators AKTk taking into account the control information             
                
                    
                        S
                    
                    
                        
                            
                                F
                                i
                                ,
                                G
                            
                            
                                K
                            
                            
                                B
                            
                        
                    
                
                (
                t
                )
            
        . It is unclear if the predefined information is being used to control the actuators AKT in a case where only the predefined information for the actuator is produced for each of the error categories. If the predefined information is not being used and the automatically predictable control information has not been produced then it is unclear what would be controlling the actuators or if controlling is required by the claim. Alternatively, if the predefined information is a type of control information then it should be made clear in the claim. Claims 2-10 are rejected on their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Macmichael (GB 2106279) in view of Ueberle (US 20150057799).
Regarding claim 1, Macmichael teaches a method of operating a robot (Page 2 lines 11-15 discuss the method of the invention with Page 1 line 5 discussing the invention as a programmed robot), wherein the robot comprises movable elements ELEm (Page 1 lines 62-63 “The invention may conveniently be applied to movable components such as robot arms”) that are drivable by actuators AKTn (Page 1 lines 77-87 discuss the movable components being powered by an electric motor or an actuator) and is designed to carry out a movement B with the elements ELEm where n = 1, 2, …, N, m = 1, 2, …, M, N = 1 , 2, …, M = 1, 2, …, (Page 2 lines 19-20 discuss the robot including six motors with respective position transducers) and wherein the robot comprises a detection system to determine signals                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     of a group of measurement variables GKB, where k = 1, 2, … K and K > 1, characterizing the movement B of the elements ELEm and interactions thereof with an environment (Page 2 lines 27-41 discuss the microprocessor receiving periodic values of position information from the position transducers, which if the position is being collected periodically would , the method comprising: 
determining by the detection system, reference signals                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                                
                                    R
                                
                            
                            (
                            t
                            )
                        
                    of the measurement variables GKB during at least one execution of the movement B of the elements ELEm which is in a form of a reference movement B, wherein the reference signals                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                                
                                    R
                                
                            
                            
                                
                                    t
                                
                            
                        
                     include reference interactions of the elements ELEm with the environment, including external forces and/or torques acting on the elements ELEm (Page 2 lines 27-41 discuss the microprocessor receiving periodic values of position information from the position transducers, which if the position is being collected periodically would characterize the movement of the elements, to detect unexpected collisions which is being interpreted as interactions with an environment and if it’s detecting collisions it would be detecting, through the position values, if an external force is acting on the elements);
based on the reference signals                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                                
                                    R
                                
                            
                            (
                            t
                            )
                        
                    , using an adaptive method, automatically determining a mathematical model                         
                            
                                
                                    M
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                      to describe the reference movement B including the reference interactions, by the measurement variables GKB (Page 2 lines 87-97 discuss building a running average of the values (positions) over a number of cycles by averaging the new value with the stored values which as it updates the average every cycle makes the method adaptive with Page 2 lines 1-10 discussing the values being determined at intervals at different stages of the repeated operation with all of the average values of the intervals for the repeated operation being considered a model of the operation. ;
during a normal execution of the movement B:
using the model                         
                            
                                
                                    M
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    , predicting signals                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                                
                                    P
                                
                            
                            (
                            t
                            )
                        
                     to describe the reference movement B, including the reference interactions, by the measurement variables GKB (Page 2 lines 98-101 discuss an average value stored after a statistically significant average has been stored in the memory with the stored average value being interpreted as the model with its signals being used to predict the reference movement);
comparing the signals                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     determined currently during the normal execution of the movement B with the predicted signals                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                                
                                    P
                                
                            
                            (
                            t
                            )
                        
                     to determine a deviation                         
                            
                                
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     between                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                                
                                    P
                                
                            
                            (
                            t
                            )
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                    , where k = 1, 2, … K and K> 1 (Page 2 lines 98-109 discuss the new value being compared with the stored value and if the difference between the values exceeds a predetermined level then an emergency procedure is initiated);
Macmichael teaches an emergency action being performed when a deviation is detected as described above, but does not explicitly teach in so far as the deviation                         
                            
                                
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     does not meet a predefined condition                         
                            
                                
                                    B
                                    E
                                    D
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                      based on the deviation                         
                            
                                
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                    , classifying the deviation                         
                            
                                
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                      in one of a number I of predefined error categories                         
                            
                                
                                    F
                                
                                
                                    
                                        
                                            i
                                            ,
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            
                                
                                    (
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                            )
                        
                    , where i = 1, 2, wherein predefined information and/or automatically predictable control information S for the actuator AKTk are produced for each of the error categories                         
                            
                                
                                    F
                                
                                
                                    
                                        
                                            i
                                            ,
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            
                                
                                    (
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                            )
                        
                    ; and
controlling the actuators AKTk taking into account the control information                         
                            
                                
                                    S
                                
                                
                                    
                                        
                                            F
                                            i
                                            ,
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                    .
Ueberle teaches in so far as the deviation                         
                            
                                
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     does not meet a predefined condition                         
                            
                                
                                    B
                                    E
                                    D
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                      based on the deviation                         
                            
                                
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     ([0046] discusses comparing sensed values with the specified or predicted values where in this example the values are torque to carry out collision monitoring), classifying the deviation                         
                            
                                
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                      in one of a number I of predefined error categories                         
                            
                                
                                    F
                                
                                
                                    
                                        
                                            i
                                            ,
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            
                                
                                    (
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                            )
                        
                    , where i = 1, 2, …, I ([0048] discusses the torque values discussed above are used to monitor the torque of the motors with [0050]-[0051] discussing a number of different fault reactions given depending on the torque values), wherein predefined information and/or automatically predictable control information                         
                            
                                
                                    S
                                
                                
                                    
                                        
                                            F
                                            i
                                            ,
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     for the actuator AKTk are produced for each of the error categories                         
                            
                                
                                    F
                                
                                
                                    
                                        
                                            i
                                            ,
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            
                                
                                    (
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                            )
                        
                     ([0050] discusses predefined categories (STOP 0, STOP 1, etc.) where each category as a predefined control for the motors with [0003]-[0004] describing the actions that these categories enact); and
controlling the actuators AKTk taking into account the control information                         
                            
                                
                                    S
                                
                                
                                    
                                        
                                            F
                                            i
                                            ,
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     ([0050] discusses predefined categories (STOP 0, STOP 1, etc.) where each category as a predefined control for the motors with [0003]-[0004] describing the actions that these categories enact).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of Macmichael and modify it with 

	Regarding claim 2, Macmichael teaches wherein the group of measurement variables GKB comprises one or more of the following variables (Claim 1):(Claim 2), speed or acceleration of the robot components (Claim 2), and/or pressure (Claim 4), 
	Macmichael does not explicitly teach wherein the group of measurement variables GKB comprises one or more of the following variables force acting on movable robot components, temperature, energy, and/or contact points, and/or estimated contact points with an environment. Ueberle teaches wherein the group of measurement variables GKB comprises one or more of the following variables: force acting on movable robot components ([0009] “the monitoring of the robot may comprise the sensing of one or more force variables of the robot”), torque ([0009] discusses torque as being one of the variables in relation to the force) and/or position ([0010] “sensed variables with specified constant limit values or variable limit values, in particular for a position and/or speed of the robot”), speed or acceleration of the robot components ([0010] “sensed variables with specified constant limit values or variable limit values, in particular for a position and/or speed of the robot”), ([0009] “the monitoring of the robot may comprise the sensing of one or more additional state variables of the robot, in particular, thermal state variables, such as a temperature of , 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the measurement variable of Macmichael and combine it with the variables of Ueberle. The combination of prior art elements is likely to be obvious to try and would yield predictable results. In this case, combining more measured variables for detecting errors would allow for the robot to gather more data to detect collisions making the system more accurate and allowing it to respond to a wider variety of errors making the overall system safer. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, A.).

	Regarding claim 3, Macmichael teaches wherein the movable elements ELEm form arm members of a robot arm (Page 1 lines 62-63 “The invention may conveniently be applied to movable components such as robot arms”), wherein at least some of the elements ELEm are driven by the actuators AKTK (Page 1 lines 77-87 discuss the movable components being powered by an electric motor or an actuator), and wherein the detection system in each case acquires the measurement variables GKB for some or all of the arm members (Page 2 lines 19-20 discuss the robot including six motors with respective position transducers with Page 2 lines 27-41 discussing the microprocessor receiving periodic values of position information from the position transducers).
		
Regarding claim 5, Macmichael teaches wherein the mathematical model                         
                            
                                
                                    M
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                     is a statistical model which is trained based on the signals                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                                
                                    R
                                
                            
                            (
                            t
                            )
                        
                     (Page 2 lines 98-101 discuss an average value per interval of the operation being stored after a statistically significant average has been stored in the memory with the stored average values of the intervals being interpreted as the model with its signals being used to predict the reference movement).

	Regarding claim 7, Macmichael teaches wherein the signals                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     are determined based on raw data                         
                            
                                
                                    R
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     acquired by the sensors of the detection system (Page 2 lines 27-41 discuss the microprocessor receiving periodic values of position information from the position transducers) and/or wherein the signals                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     are determined based on estimation signals. 
	
	Regarding claim 8, Macmichael teaches wherein the condition                         
                            
                                
                                    B
                                    E
                                    D
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                     predetermines, for at least one of the measurement variables GKB, that the deviation                         
                            
                                
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     between                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                                
                                    P
                                
                            
                            (
                            t
                            )
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     is smaller than or equal to a predefined limit value                         
                            
                                
                                    L
                                    I
                                    M
                                    I
                                    T
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                    :                         
                            
                                
                                    ∆
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     <                         
                            
                                
                                    L
                                    I
                                    M
                                    I
                                    T
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     (Page 2 lines 98-109 discuss the new value being compared with the stored value and if the difference between the values exceeds a predetermined level then an emergency procedure is initiated).
	
	Regarding claim 9, Macmichael teaches an emergency procedure being initiated when it is determined that the difference between the stored value and the new wherein the control information                         
                            
                                
                                    S
                                
                                
                                    
                                        
                                            F
                                            i
                                            ,
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     defines a completed reaction movement of the robot components and/or a change of at least one condition                         
                            
                                
                                    B
                                    E
                                    D
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                     and/or a change of the model                         
                            
                                
                                    M
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            .
                        
                    
Ueberle teaches wherein the control information                         
                            
                                
                                    S
                                
                                
                                    
                                        
                                            F
                                            i
                                            ,
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            (
                            t
                            )
                        
                     defines a completed reaction movement of the robot components and/or a change of at least one condition                         
                            
                                
                                    B
                                    E
                                    D
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                     and/or a change of the model                         
                            
                                
                                    M
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                     ([0050] discusses predefined categories (STOP 0, STOP 1, etc.) where each category as a predefined control for the motors with [0003]-[0004] describing the actions that these categories enact).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of Macmichael and modify it with the error categories of Ueberle as Ueberle teaches having different control actions for different error scenarios allows for more efficient responses to errors and creates more accurate response trajectories based on those errors [0004].

Regarding claim 10, Macmichael teaches a robot designed and implemented to carry out a method according to claim 1 (Page 2 lines 11-15 discuss the method of the invention with Page 1 line 5 discussing the invention as a programmed robot).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Macmichael in view of Ueberle and further in view of Suh (US 20130151442).
Regarding claim 4, modified Macmichael teaches an adaptive method in determining a mathematical model as described above but does not explicitly teach wherein the adaptive method in determining the mathematical model                 
                    
                        
                            M
                        
                        
                            
                                
                                    G
                                
                                
                                    K
                                
                                
                                    B
                                
                            
                        
                    
                
             is carried out based on one or more Gaussian processes.
Suh teaches wherein the adaptive method in determining the mathematical model                 
                    
                        
                            M
                        
                        
                            
                                
                                    G
                                
                                
                                    K
                                
                                
                                    B
                                
                            
                        
                    
                
             is carried out based on one or more Gaussian processes ([0049] discusses a model including analyzing training data for a robot using a Gaussian mixture model).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of modified Macmichael and further modify it with modeling of Suh as Suh teaches that its use of the modeling allows for obtaining models for performing expanded or modified tasks in addition to the originally given task creating a more versatile robot [0158].

Regarding claim 6, Macmichael teaches using a statistical model but does not explicitly teach wherein the statistical model comprises a hidden Markov model HMM and/or a support vector machine SVM and/or a neuronal network.
Suh teaches wherein the statistical model comprises a hidden Markov model HMM and/or a support vector machine SVM and/or a neuronal network ([0049] discusses the basis skill of the model being modeled as hidden Markov models).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of modified Macmichael and further modify it with modeling of Suh as Suh teaches that its use of the modeling allows for obtaining models for performing expanded or modified tasks in addition to the originally given task creating a more versatile robot [0158].

Conclusion
Prior art made reference to but not included in the prior art rejection: Burns (US 20150112481) teaches a fault classification system for outside forces acting on nodes controlling robot arm motors and Izhikevich (US 20140277718) teaches an adaptive predictor that uses sensory input and predicted signals to control a robotic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/D.M.J./          Examiner, Art Unit 3666                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666